IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60072
                          Summary Calendar


WILLIAM EHIGIE EBOMOYI,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A29-400-160
                        - - - - - - - - - -
                           March 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ehigie William Ebomoyi petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal from the

immigration judge’s decision to deny his application for asylum

and for a withholding of deportation.   He argues that the Board

erred by determining that he did not have a well-founded fear of

future persecution in Nigeria.   He also contends that the Board

erred in giving no weight to the politically-motivated killing of

his brother.   Finally, he objects to the Board’s finding that

there was no country-wide persecution, because members of his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60072
                               -2-

family remained safe in another part of Nigeria.    We have

reviewed the record and the briefs and determine that the Board’s

decision is supported by substantial evidence.     See Carbajal-

Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).    The petition

for review is DENIED.